DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 17 June 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghuramu US 2021/0306354 and in view of Yadav US 2016/0359872.
As per claim 1,  A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a computing system to perform steps of: subsequent to performing auto segmentation on a network that includes a set of policies of allowable and block communications; determining unassigned communication paths based on the observing that are either blocked because of a lack of a policy of the set of policies or because there is no policy of the set of policies for coverage thereof; and assigning the unassigned communication paths to corresponding policies of the set of policies.
(policy components i.e. agents automatically enforce rules to the cluster segments, par 42-44,136)
("After an anomaly has been identified, a variety of actions may be performed, as described herein. For example, communications between two clusters could be blocked or segmentation applied to two clusters. Embodiments may automatically translate a cluster of entities into IP addresses, determine segmentation rules, and apply the segmentation rules to each entity of the cluster. Embodiments may support applying segmentation across a network, applying micro segmentation (e.g., segmentation at the edge of a network to filter traffic, for instance, via one or more ACLs), or some combination thereof. The micro-segmentation may be applied at the port level where an entity is communicatively coupled to a network.", Par42)
(" Policy component 718 is operable for initiating or triggering one or more remediation actions or security actions according to one or more policies, e.g., based on an anomaly, as described herein. Policy component 718 may further be configured to perform other operations including checking compliance status, finding open ports, etc. In some embodiments, policy component 718 may verify that an assignment of one or more access rules to one or more enforcements points has been properly assigned or configured. Policy component 718 may restrict network access, signal a patch system or service, signal an update system or service, etc., as described herein. The policy component 718 may thus, among other things, invoke automatically (e.g., without user or human interaction) patching, automatically updating, and automatically restrict network access of an entity (e.g., that has out-of-date software or based on access rule violation or attempted violation).", par 136)
However, Raghuramu teaches automatic discovery configuration and enforcement of rules, but does not specifically teach/discuss observing communication between a plurality of hosts on the network. 
Yadav in the same field of endeavor teaches a similar system for network cluster discovery and management. Yadav teaches observing communication between a plurality of hosts on the network (" An example method includes detecting, using sensors, packets throughout a datacenter. The sensors can then send packet logs to various collectors which can then identify and summarize data flows in the datacenter. The collectors can then send flow logs to an analytics module which can identify the status of the datacenter and detect an attack. ", par10 and 12).
It would be obvious to one skill artisan at the effective filing time of the invention to modify Raghuramu with techniques for automatic discovery of network segments as disclosed in Yadav. A skill artisan would be motivated to do so to facilitate automatic discovery of computing network and assigning the unassigned communication paths using policies while alleviating manual discovery by human administrator.
As per claim 2, Raghuramu discloses the non-transitory computer-readable storage medium of claim 1, wherein the assigning is based on heuristics (par 0136, policy may invoke automatically; par 0142 machine learning).As per claim 3,  Raghuramu teaches the non-transitory computer-readable storage medium of claim 1, wherein the assigning is performed without reperforming auto segmentation (see par 0138).As per claim 4,  Raghuramu teaches the non-transitory computer-readable storage medium of claim 1, wherein the assigning further includes providing the unassigned communication paths to a user; and receiving input from the user for the assigning (par 0136).As per claim 5,  Raghuramu teaches the non-transitory computer-readable storage medium of claim 1, wherein each of the communication paths is a flow in the network where the flow is communication between a first application and a second application (par 0142).

Claims 8-12 are method claims and claims 15-19 are system claims of the non-transitory computer-readable medium claims 1-5. Therefore, they are rejected under the same rationale.

Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454